DETAILED ACTION
This office action is in response to communication filed on January 22, 2021.
Claim 1 – 20 are being considered on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Status of claims in the instant application
Claims 1 and 4 – 20 are pending.
Claims 2 and 3 are cancelled.
Claims 1, 4 – 8, 11, and 17 – 20 have been amended.
No new claims has been added.
Correction are made for the objection for the Applicant’s claims. The objection to the Applicant’s claims are withdrawn.
Applicant’s arguments, see page [8] of Applicant’s remarks filed on 01/22/2021, with respect to claims 7 – 9 that were rejected under 35 U.S.C 112(b) are being indefinite for failing to particularly point out and distinctly claim the subject matter, have been fully considered in view of claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, see page [8 – 9] of Applicant’s remarks filed on 01/22/2021, with respect to claims 17 - 20 that were rejected under 35 U.S.C 112(b) are being indefinite for failing to particularly point out and distinctly claim the subject matter, have been fully considered in 
Applicant’s arguments, see page [9 – 12] of Applicant’s remarks filed on 01/22/2021, with respect to claims 1 – 3, 5 – 6, 10, 16 – 18, and 20 that were rejected under 35 U.S.C. 103 as being unpatentable over EP 3293933 A1 to Steenbergen in view of US 9959397 B1 to Kvamme et al., (hereafter, “Kvamme”), have been fully considered in view of claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn. 
Applicant’s arguments, see page [12] of Applicant’s remarks filed on 01/22/2021, with respect to claims 7 – 9 that were rejected under 35 U.S.C. 103 as being unpatentable over EP 3293933 A1 to Steenbergen in view of US 9959397 B1 to Kvamme et al., (hereafter, “Kvamme”) in further view of US 20190183387 A1 to Cosentino et al., (hereafter, “Cosentino”), have been fully considered in view of claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn. 
Applicant’s arguments, see page [13] of Applicant’s remarks filed on 01/22/2021, with respect to claim 4 that were rejected under 35 U.S.C. 103 as being unpatentable over EP 3293933 A1 to Steenbergen in view of US 9959397 B1 to Kvamme et al., (hereafter, “Kvamme”) in further view of US 8600050 B1 to Ye et al., (hereafter, “Ye”), have been fully considered in view of claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn. 
Allowable Subject Matter
The required terminal disclaimer against Application No. 16/101,689 and Application No. 16/547,114 was filed and approved on February 18, 2021.
Claims 1 and 4 - 20 allowed, but they are renumbered as claims 1 – 18. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on 01/22/2021 in response to office action mailed 11/10/2020. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field endeavor:
Steenbergen [EP 3293933 A1]: This is considered the closet prior art of the instant application that generally relates to a system, methodology, and medium performing transmission of data between a first device and second device and identification with each device based on a set of identifiers. The first device would produce a first data part and second data part by using a given data. The first data part is then transmitted to a second device by using a first intermediate device, a first network, and a second intermediate device. Meanwhile, the second data part is transmitted by using a second network. The first data part and second data part would be recombined to create the data at the second device.
Steenbergen does generally disclose the transmission of the first data part using a first intermediate device and identifier to signify the data part being transmit and transmission of the second data part using a third intermediate device. The first data part is encrypted by an encryption unit adapted for such procedure. The two data parts would be received and used to combine the data to procedure data that could be identical to the original data or entirely different from the original data. 
Kvamme et al., [US 9959397 B1]: This discloses a system and methodology performing handling personally identifiable information in a globally compliant manner, across and within government or defined synthetic jurisdictions without violating the privacy laws or rules of the involved jurisdictions. A first computer application in the regional server inputs data, applies the 
Kvamme does generally disclose data leaving the regional server includes PII data that has been masked, and possibly encrypted, and unmasked, and possibly encrypted, non-PII data and is output to a central computer. The data leaving the regional server is output onto a bidirectional data line and input to the central computer, where it is routed with a distributor, which is a mechanism that actually routes the messages between the central computer and a local node. While a regional server may be within a jurisdiction, such as Eastern North America for example, other outside bidirectional data lines may be used to communicate with other outside regional servers. Outside bidirectional data line allows the regional server to communicate with an outside regional server in a jurisdiction that covers Asia and the South Pacific. Similarly, outside bidirectional data line allows the regional server to communicate with an outside regional server in a jurisdiction that covers Germany, and outside bidirectional data line allows the 
However, none of the prior arts of record independently or in combination discloses all the limitation of the independent claims 1, 17, and 20 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be labeled “comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.H.P./Patent Examiner, Art Unit 4142                                                                                                                                                                                                        
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434